Citation Nr: 0516923	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1956 to May 1977.

This appeal comes to the Board of Veterans' Appeals from a 
March 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida, 
wherein the RO denied service connection for peripheral 
neuropathy and a hiatal hernia.

By history, in November 1977, the RO denied service 
connection for a hiatal hernia.  The veteran did not appeal.  
Thus, his claim became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  Although the RO adjudicated the issue on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, 
the issue on appeal is as stated on the title page. 

In January 2004, the veteran wrote that he wanted to reopen a 
claim of entitlement to service connection for a seizure 
disorder.  This matter has not been developed for appellate 
review and is referred to the RO for the appropriate 
development.

In May 2005, the veteran appeared before the undersigned at a 
videoconference hearing.  The hearing transcript is of 
record.  


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy is related to the 
service-connected diabetes mellitus.
2.  In an unappealed November 1977 rating decision, service 
connection for a hiatal hernia was denied.

3.  Since November 1977, the RO has received VA and non-VA 
treatment reports showing a diagnosis of a hiatal hernia. 

4.  The evidence is new in that it was not of record when the 
RO initially denied the veteran's claim, and it is material 
as it bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the claim on the merits.

5.  The veteran's hiatal hernia began in service.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy is related to the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).

2.  Since the final November 1977 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a hiatal hernia.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2004). 

3.  The veteran's hiatal hernia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral neuropathy

The veteran maintains that his peripheral neuropathy is 
related to his diabetes mellitus and not alcohol abuse.  At 
his hearing in March 2005, he testified that he did not abuse 
alcohol and that his liver function tests were normal.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a); see generally, 38 U.S.C.A. §§ 1110, 1131.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A review of the evidence of record has been accomplished.  In 
this case, there is both positive and negative evidence.  The 
negative evidence shows that in VA and non-VA treatment 
reports dated from 1999 to 2004 the veteran reportedly drank 
brandy two to four times a day and was counseled to decrease 
alcohol consumption on several occasions.  See VA outpatient 
treatment reports dated from 2000 to 2004 and Medical reports 
from Doctors W. Burnett and S. Adkinson dated from 1999 to 
2001.  Also, in a March 2004 VA examination report, an 
examiner indicated that the veteran's symptoms were not 
typical of diabetic neuropathy.  The examiner noted that the 
veteran had a long history of alcohol consumption and that 
his symptoms were consistent with alcohol use.  The examiner 
then indicated that the veteran would be referred to a 
neurologist for a complete workup and medical opinion.  Such 
was not accomplished however.  

The positive evidence shows that service connection for 
diabetes mellitus, rated as 20 percent disabling, is in 
effect.  See Rating Decision dated in March 2002.  Also, 
there is medical evidence of record relating the veteran's 
peripheral neuropathy to his service-connected diabetes 
mellitus.  A July 2002 medical report from the Neurosurgical 
Group contains a notation of "neuropathy, most likely 
diabetic in nature," and a May 2003 VA clinical entry 
reflects an impression of peripheral neuropathy consistent 
with diabetic etiology.  

Given the aforementioned evidence in conjunction with the 
veteran's testimony presented on appeal, the Board finds that 
the positive and negative evidence is in equipoise.  When 
resolving doubt in the veteran's favor, the evidence 
establishes that his peripheral neuropathy is related to the 
service-connected diabetes mellitus.  As such, the 
requirements for entitlement to service connection for 
peripheral neuropathy claimed as secondary to service-
connected diabetes mellitus have been met.  The appeal in 
this regard is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.310.

Hiatal hernia

The veteran also seeks service connection for a hiatal 
hernia.  At his hearing in May 2005, he testified that he had 
a hiatal hernia during service and was treated with antacids.  
He added that his symptoms have continued since service.

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b); 
see also 38 U.S.C.A. §§ 1110, 1131. 

As previously noted, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  

In an unappealed November 1977 rating decision, the RO denied 
service connection for a hiatal hernia by holding that no 
current disability was present.  The claim became final.  
38 U.S.C.A. § 7105.  However, a claim may be reopened upon he 
submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Since the 1977 determination, the RO has received VA and non-
VA medical reports showing a diagnosis of a hiatal hernia.  
The evidence is new in that it was not of record when the RO 
initially denied the claim, and it is material.  The evidence 
bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds the claim was properly reopened and 
that final adjudication on the merits is warranted without 
additional development.  The veteran has been informed of the 
law and regulations associated with his claim and provided 
with the reasons and bases for the RO's determination.  Based 
on the determination rendered, the veteran will not be 
prejudiced by the decision rendered.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

A de novo review of the evidence has been accomplished.  The 
evidence supports the veteran's claim of entitlement to 
service connection for a hiatal hernia.  The evidence shows 
that an impression of a hiatal hernia was made in service and 
that the veteran has experienced symptoms from the disability 
since service.  The service medical records show in December 
1972, the veteran was treated for epigastric pain and that an 
impression of hiatal hernia was made.  The reports show 
continued complaints of symptoms associated with a hiatal 
hernia thereafter.  In October 1973, the veteran received 
treatment for episodic midsternal chest pain and was thought 
to have a hiatal hernia.  Further, a clinical report dated in 
September 1976 shows a history of a hiatal hernia with 
previous relief by means of antacids.  On the Report of 
Medical History on discharge examination, chest pain due to 
diaphragmatic hernia was noted.  

The post-service medical evidence shows that the veteran 
continued to experience symptoms from the hiatal hernia.  On 
VA examination in August 1977, although x-rays did not 
confirm the presence of a hiatal hernia, on examination a 
history of a hiatal hernia, still symptomatic, was noted.  
Additionally, medical reports from the U.S. Army dated from 
1983 to 1995 show treatment for complaints of chest pain, not 
associated with heart disease.  A January 2001 radiology 
report from Gulf Breeze Hospital records an impression of 
small sliding-type hiatal hernia with minimal reflux, and a 
November 2001 medical report from Dr. Cammack notes the 
presence of chest pain likely secondary to a hiatal hernia .  
Based on the aforementioned, the evidence shows that the 
veteran's current hiatal hernia initially manifested in 
service and has been episodically symptomatic since that 
time.  Thus, the evidence supports the claim of entitlement 
to service connection for a hiatal hernia.  The appeal in 
this regard is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a), (b).  

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).




ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a hiatal 
hernia; the claim is reopened.

Service connection for a hiatal hernia is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


